internal_revenue_service index no number release date cc dom fi p - plr-122508-98 date legend fund state date date prior fund year adviser a date date date date b date year year dear this is in response to a letter dated date requesting a ruling on behalf of fund you have requested a ruling that consents to the revocation of an election made by plr-122508-98 fund under sec_4982 of the internal_revenue_code effective for the calendar_year ended date you have also requested other rulings related to the revocation of the election under sec_4982 facts fund was incorporated under state law on date under the name prior fund and changed its name to its current name in year fund is an open-end investment_company registered with the securities_and_exchange_commission under the investment_company act of u s c sec_80a-1 et seq fund elected to be taxed as a regulated_investment_company ric under subchapter_m for its initial tax_year ended date and has qualified as a ric since that date fund's investment objectives range from capital appreciation to current income to achieve these objectives fund generally invests in common stocks of various domestic companies adviser serves as fund's investment adviser in this capacity adviser renders accounting and tax services which include performing necessary computations in connection with the declaration of dividends and distributions for a rics including fund fund maintained its books on a calendar_year for tax years up to and including date pursuant to sec_442 and sec_1_442-1 of the income_tax regulations fund intends to change its tax_year to a fiscal_year ending june and intends to file a short- year tax_return for the period ended date the election to measure capital_gain_net_income using the calendar_year as provided in sec_4982 was initially made with the intention to simplify the computation of required distributions of capital_gain_net_income by performing those computations to be consistent with its calendar_year tax returns it was felt that the election would minimize the complexity of tax_accounting and enhance the accuracy of the related excise_tax distribution calculations among the other rics for which adviser performs investment advisory services b maintain their books and compute their taxable_income based on a june year end fund's board_of directors believes that a change in the year end of fund to june to conform to the year end of the other rics will relieve some administrative and financial burdens and also help to manage the funds in a more efficient manner the sec_4982 election is only available to a ric that has a tax_year ending november or december fund will have a tax_year ending june following the accounting_period change which will not conform to an election under sec_4982 additionally the benefits of plr-122508-98 the sec_4982 election including the minimization of tax_accounting complexity and the enhancement of the accuracy of the related distribution calculations will be completely eliminated by the change in year end fund represents that it is not seeking to revoke the sec_4982 election for the purpose of preserving or securing a tax_benefit fund further represents that it will neither benefit through hindsight nor prejudice the interests of the united_states government by the revocation of the election in addition fund represents that in the event that it is permitted to revoke the aforementioned election it will not make a subsequent election under sec_4982 for a period of five calendar years following the year for which the revocation is effective law analysis and conclusions sec_4982 imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of the ric's capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that for purposes of sec_4982 in general the term capital_gain_net_income has the meaning given to that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that a ric's capital_gain_net_income is reduced by the amount of the ric's net ordinary_loss for the calendar_year but not below the ric's net_capital_gain sec_4982 provides that for purposes of sec_4982 the term net_capital_gain has the meaning given that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined under sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary plr-122508-98 sec_4982 provides that any foreign_currency_gain which is attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but shall be taken into account in determining the ordinary_income of the ric for the following calendar_year in the case of any company making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october for purposes of determining the amount that a ric may designate as a capital_gain dividend for a tax_year sec_852 and sec_1_852-11 of the regulations provide special rules that exclude post-october losses from the computation sec_852 provides that to the extent provided in regulations the taxable_income of a ric other than a company to which an election under sec_4982 applies shall be computed without regard to any net foreign_currency_loss attributable to transactions arising after october of such year and any such net foreign_currency_loss shall be treated as arising on the first day of the following tax_year sec_1_852-11 provides that a ric may elect in accordance with procedures in sec_1_852-11 to compute its taxable_income for a tax_year without regard to part or all of any post-october_capital_loss or post-october foreign_currency_loss for that year similarly sec_852 and sec_1_852-11 provide that the earnings_and_profits of a ric for a tax_year are determined without regard to any post-october_capital_loss or post-october foreign_currency_loss for that year however sec_1_852-11 provides that the regulations under sec_1_852-11 shall not apply to any post-october_capital_loss or post-october foreign_currency_loss of a ric attributable to a tax_year for which an election is in effect under sec_4982 with respect to the ric consequently for purposes of the aforementioned rules it is necessary to determine the first tax_year for which the election under sec_4982 will not apply based on the information submitted and the representations made we conclude that fund desires to revoke its election under sec_4982 because of administrative burdens and not because of any federal tax-related financial burden caused by the election also fund is changing to a tax_year to which the provisions of sec_4982 are not applicable fund does not seek to revoke its election to preserve or secure a federal tax_benefit additionally fund will neither benefit through hindsight nor prejudice the interests of the government by being permitted to revoke the election accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by fund under plr-122508-98 sec_4982 effective for the calendar_year ended date and subsequent years in calculating the required_distribution for the calendar_year ended date for purposes of sec_4982 and sec_4982 the capital_gain_net_income of fund will be determined on the basis of the capital_gains_and_losses taken into account during the 10-month period from date through date the calendar_year ended date shall be the first tax_year of fund for which the election under sec_4982 will not apply for purposes of determining post-october losses as applied to sec_852 sec_852 sec_852 and sec_852 and the corresponding regulations under sec_1_852-11 as a condition to the secretary's consenting to the revocation pursuant to sec_4982 fund may not make if applicable a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is year through year except as specifically ruled upon above no opinion is expressed or implied as to the treatment of fund for federal excise or income_tax purposes other than as specified herein in particular no opinion is expressed concerning fund’s qualification as a ric this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax returns filed by fund for the first tax_year to which this letter applies sincerely yours assistant chief_counsel financial institutions products by alvin j kraft chief branch enclosure copy of this letter copy for purposes
